DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 8, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021. The Examiner notes that Applicant has withdrawn Claims 5 and 8. However, Claims 17 and 19 are also directed to a non-elected species in particular Species 1B and 1C (for Claims 17 and 19 respectively), and therefore are withdrawn from consideration as well. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are generally fuzzy and hard to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4, 7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 Line 2: The recitation “micro-splined” is indefinite. It is unclear how small the splines would have to be to be considered “micro” in size.
Claim 7 Lines 1-2: The recitation “filament wound form” is indefinite. It is unclear if this is merely stating that the composite is a fiber reinforced composite, or if the fibers are formed in a circular manner.
Claim 9 Lines 2-3: The recitation “a suitable binder material” is indefinite. It is unclear what would be considered a “suitable” material.
Claim 13 Line 1: The recitation “wherein parts of the layers are exposed” is indefinite. In particular it is unclear what the layers are exposed relative to. Are they exposed to the environment, the gear component, each other?
Claims 10-12 and 14 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9-11, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells (US 3,200,665).
Regarding Claim 1, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and including a flange region (19) for engagement with the gear component (see Fig. 2).
Regarding Claim 3, Wells further discloses a gear according to Claim 1, wherein the gear component is of metallic form (see Col. 2 Lines 41-43, disclosing the gear component can be metal), including a face with which the flange section is cooperable (see Fig. 2), and a toothed face (22).
Regarding Claim 9, Wells further discloses a gear according to Claim 1, wherein the drive transfer section is of multi-layered form (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered), comprising layers of a reinforcing fiber material impregnated with a suitable binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
Regarding Claim 10, Wells further discloses a gear according to Claim 9, wherein the drive transfer component takes the form of a flat element (18), the flange section upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
Regarding Claim 11, Wells further discloses a gear according to Claim 10, wherein the flange section is defined by at least some of the layers of reinforcing fiber material (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material).
Regarding Claim 14 Wells further discloses a gear according to Claim 10, wherein the flat element is of disc shaped form (see Fig. 1).
Regarding Claim 15, Wells further discloses a gear according to Claim 1, wherein a second gear component (10) is provided, the second gear component being located to the inner periphery of the drive transfer section with the first mentioned gear component located to the outer periphery thereof (see Fig. 2).
Regarding Claim 18, Wells further discloses a gear according to Claim 1, wherein the gear component includes teeth which are outwardly presented (see Figs. 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Johnson (US 4,077,274).
Regarding Claim 2, Wells does not disclose a hoop element for a gear according to Claim 1. However, Johnson, which teaches a similar gear having a separate drive transfer section (30) and gear component (34), and further comprising a hoop element (44) applying a load to the flange region (see Col. 3 Lines 21-25, teaching a pair of hoop elements that press against the gear component and the drive transfer section and that the hoop elements can be made of sheet metal or plastic) to compress the flange region against the gear component and provide support for the gear component (see Fig. 4, showing that based on the shape and material of the hoop elements, the hoop elements would compress the sides of the flange region, which would push the flange into the gear component and vice versa).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing hoop elements to exert a force on the drive transfer section would improve the retention of the gear component on the drive transfer section (see Johnson Col. 3 Lines 21-25), thereby resulting in the reduced likelihood of slippage between the gear component and the drive transfer section.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the hoop elements taught in Johnson to improve retention of the gear component on the drive transfer section.
Regarding Claim 4, Wells further discloses a gear according to Claim 3, wherein the flange and gear component are coupled together through a plurality of notches and buttons, but not splines. However, Johnson teaches providing a gear component and the drive transfer section with a plurality of splines (36) to couple the drive transfer section with the gear component (see Fig. 3).

Accordingly, it would have been obvisous to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the splines taught in Johnson to improve the coupling of the gear component and the drive transfer section along the entire axial length of the gear component. Further replacement of the buttons with splines is a simple substation of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). 
Note: In the resulting combination, the flange portion of the drive transfer section is in direct contact with the gear component, then the flange portion would have the splines. Accordingly, the recited claim language “the face with which the flange section is cooperable has a plurality of micro-splined form” is considered to be met.
Regarding Claims 6 and 7, the Combination further suggests a gear according to Claim 2, wherein the hoop element is of a plastic material, but not specifically a composite material. However, Wells teaches that the plastic material used to make the drive transfer section is a fiber reinforced plastic (see Col. 2 Lines 24-32, discloses that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that similarly using fibrous materials with the resinous binder making up the hoop elements would impart the same increase in strength of the part, which would decrease the chances of the part breaking. Further, with an increased strength the thickness of the part could be 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace the plastic of hoop element suggested by the Combination with a plastic reinforced by fibers as taught in Wells to improve the strength of the hoop element. See also MPEP 2143(I)(C). 
Note: The resulting Combination would necessarily meet the cited claim language that the hoop element is a composite material (Claim 6) and in particular a filament wound material (Claim 7).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825).
Regarding Claim 12, Wells does not disclose the particular orientation of the composite layers in a gear according to Claim 11. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers extending in a radial direction (see Fig. 1). Wherein the parts of the layers located within the flange section are non-perpendicularly angled to the plane of the flat element (see Fig. 1). Further, that by providing the layers in a manner parallel to the flat element with a slight flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that location, without the need to support the gear during cutting, which is required with perpendicular layers (see Page 1 Lines 71-80).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.
Regarding Claim 13, the Combination further suggests a gear according to Claim 12, wherein parts of the layers are exposed (see Mains Fig. 1, showing that the layers are exposed for example at the end of the flange in a radial direction; Note: the two outermost layers in the axial direction are also “exposed” on an axial face).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Murrietta (US 6,074,316).
Regarding Claim 16, Wells further discloses a gear according to Claim 15, wherein the drive transfer section includes a second flange region (see Fig. 2) for engagement with the second gear component (see Fig. 2), but not a second hoop element. 
However, Murrietta teaches providing a gear with a second hoop element (90A) for attaching the drive transfer section (10A and 10B) to a second gear component (90B), and further that the second hoop element applies a load to the to compress the second flange region against the second gear component and provide support for the second gear component (see Fig. 3, showing that the second hoop element cooperates with the second gear component using screws 11 to clamp the drive transfer section between the two components, and that the degree of tightening of the screws will adjust the amount of compressive force applied to the drive transfer section).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a second hoop that cooperates with the second gear 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with a second hoop element that forms a clamping action with the second gear component as taught in Murrietta to improve the coupling between the drive transfer section and the second gear component, thereby prevent relative axial movement between the two components.
Note: Since the second hoop element couples to the second gear component and the radially inward surface of the drive transfer section, in the resulting Combination this area is the location of the second flange region, and accordingly the second flange region will be compressed by the second hoop element to hold the second flange region against the second gear component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.R.W./               Examiner, Art Unit 3658                                                                                                                                                                                         

/Jake Cook/               Primary Examiner, Art Unit 3658